Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 1 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 2 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 3 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 4 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 5 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 6 of 7
Case 19-30628   Doc 7   Filed 08/07/19   Entered 08/07/19 09:33:12   Desc Main
                           Document      Page 7 of 7
